Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 01/29/2021 in which claims 1-11, 13, and 15-24 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 01/29/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (“Resolution switching for coding efficiency and resilience”) in view of Chen (US 2012/0314026).

As to claim 19, Davies teaches an apparatus, for encoding a block in an image, comprising:

a processor to resize the block to be used as a reference block (Pages 1-4 and 6-10);

and memory to store the resized reference block (Pages 1-4 and 6-10).

Davies does not teach resizing and performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the resized, motion compensated reference block to a greater precision than before resizing and motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the resized, motion compensated and increased bit depth reference block and, to store blocks from other reference pictures using an original bit depth.

However, Chen teaches performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the motion compensated reference block to a greater precision than before motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the motion compensated and increased bit depth reference block ([0004]-[0006], [0017]-[0023], [0042], [0080]-[0087], [0093]-[0094], and [0097]-[0109]) and, to store blocks from other reference pictures using an original bit depth ([0106] – “According to some aspects of this disclosure, video decoder 30 may maintain pictures at the original bit depth (e.g., non-IBDI bit depth), regardless of whether the picture is used as a reference picture...IBDI module 131B, however, may then decrease the bit depth of all decoded pictures (including pictures used as reference pictures) prior to storing the decoded pictures to reference picture memory 142 to reduce memory bandwidth consumption”; also see [0130] – “It should be understood that the steps shown in FIG. 5 are provided as merely one example. That is, according to some aspects of this disclosure, the video coder may maintain video data at the original bit depth (e.g., non-IBDI bit depth), regardless of whether the video data is used for reference. According to this modified IBDI process, the video coder may increase the bit depth when video data is used for certain processes (e.g., internal coding processes associated with motion compensation, sub-pixel interpolation, quantization, transformation, and reconstruction), but may then decrease the bit depth of all decoded video data prior to storing the video data to reduce memory bandwidth consumption”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davies’s system with Chen’s system to show resizing and performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the resized, motion compensated reference block to a greater precision than before resizing and motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the resized, motion compensated and increased bit depth reference block. In Chen’s disclosure, a video coder may use an internal bit depth increase (IBDI) operation to increase the bit depth of a sample being coded to reduce rounding errors in internal calculations. The techniques of this disclosure generally relate to managing memory utilization when using IBDI, as well as determining an output bit depth. That is, for example, the techniques of this disclosure include, in some examples, rounding video data from a higher bit depth to a lower bit depth prior to storing the video data to a decoded picture buffer if the video data is not used as reference video data. In another example, the techniques of this disclosure relate to determining whether to output video data in an increased bit depth (Chen; [0017]). Aspects of this disclosure generally relate to managing memory utilization when using an internal bit depth in a video coder that may be higher than the bit depth used for display. For example, the techniques of this disclosure include storing video data at a first, increased bit depth when the video data will be used as reference data, and storing video data at a decreased bit depth when the decoded video pictures will not be used as reference pictures. That is, the techniques of this disclosure generally relate to rounding video data from an increased bit depth to a lower bit depth prior to storing the video data to a decoded picture buffer when the video data is not used as reference video data. For example, the techniques of this disclosure include converting a decoded video picture with an increased bit depth to a decoded video picture with a lower bit depth, relative to the increased bit depth. In general, the lower bit depth may be equal to the original bit depth at which the video data was received. However, the lower bit depth may also be equal to the bit depth at which the video data is output (e.g., in examples in which the output bit depth is less than the increased bit depth) or some other lower bit depth than the increased bit depth. In addition, while aspects of this disclosure are described with respect to rounding video data to lower the bit depth, it should be understood that the 

As to claim 23, Davies teaches an apparatus, for decoding a block in an image, comprising:

a processor to resize the block to be used as a reference block (Pages 1-4 and 6-10);

and memory to store the resized reference block (Pages 1-4 and 6-10).

Davies does not teach resizing and performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the resized, motion compensated reference block to a greater precision than before resizing and motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the resized, motion compensated and increased bit depth reference block and, to store blocks from other reference pictures using an original bit depth.

However, Chen teaches performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the motion compensated reference block to a greater precision than before motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the motion compensated and increased bit depth reference block ([0004]-[0006], [0017]-[0023], [0042], [0080]-[0087], [0093]-[0094], and [0097]-[0109]) and, to store blocks from other reference pictures using an original bit depth ([0106] – “According to some aspects of this disclosure, video decoder 30 may maintain pictures at the original bit 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davies’s system with Chen’s system to show resizing and performing motion compensation on the block to be used as a reference block; shift circuitry to increase the bit depth of the resized, motion compensated reference block to a greater precision than before resizing and motion compensation, wherein an increase in bit depth is performed on a per picture basis, even without resolution change, and memory to store the resized, motion compensated and increased bit depth reference block. In Chen’s disclosure, a video coder may use an internal bit depth increase (IBDI) operation to increase the bit depth of a sample being coded to reduce rounding errors in internal calculations. The techniques of this disclosure generally relate to managing memory utilization when using IBDI, as well as determining an output bit depth. That is, for example, the techniques of this disclosure include, in some examples, rounding video data from a higher bit depth to a lower bit depth prior to storing the video data to a decoded picture buffer if the video data is not used as reference video data. In another example, the techniques of this disclosure relate to determining whether to output video data in an increased bit depth (Chen; [0017]). Aspects of this disclosure generally relate to managing memory utilization when using an internal bit depth in a video coder that may be higher than the bit depth used for display. For example, the techniques of this disclosure include storing video data at a first, 

As to claim 17, the apparatus of claim 19 performs all the steps of the method of claim 17. Therefore, claim 17 is rejected similarly as claim 19.

As to claim 21, the apparatus of claim 23 performs all the steps of the method of claim 21. Therefore, claim 21 is rejected similarly as claim 23.

Claims 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Chen and further in view of Chen-II (“Bit depth of output pictures”).

As to claims 18, 20, 22, and 24, the combination of Davies and Chen does not teach wherein bit depth information is signaled in a bitstream.

However, Chen-II teaches wherein bit depth information is signaled in a bitstream (Pages 1-2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davies’s system and Chen’s system with Chen-II’s system in order to propose that the output bit depth is signaled so that less required decoded buffer memory is needed for certain bitstreams for which the ideal output bit depth is less than the bit depth of the decoded pictures (Chen-II; Page 2).

Allowable Subject Matter

Claims 1-11, 13, 15, and 16 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1 and 2, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 01/29/2021 have been fully considered but are not persuasive.



In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482